[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR DISTRIBUTION OF ASSETS DATED SEPTEMBER 4, 1990
Upon hearing held on October 29, 1990 and November 5, 1990, the court concludes it is fair, just and equitable to apply the "60% in favor of the defendant and 40% in favor of the plaintiff" formula, to the joint investments as of April 18, 1990, (date of judgment for dissolution of marriage) listed on Plaintiff's Exhibit A (11-5-90) as the same applies to the number of shares.
Therefore, it is hereby ordered that the defendant shall receive 60% of the number of each issue of security of whatever type and the plaintiff shall receive 40% of the number of each issue of security of whatever type.
Each party hereto shall execute the necessary documents to accomplish the above stated order.
JOSEPH F. MORELLI STATE TRIAL REFEREE